Citation Nr: 0617343	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for fracture, old, 
healed, 4th lumbar vertebral body, with degeneration of 
intervertebral discs of the lumbar spine, with continuous 
pain and limitation of hyperextension (lumbar spine 
disorder), currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
neuritis, radial and ulnar nerves, left arm, residuals of a 
gunshot wound, left arm and forearm, severe (left arm wound), 
currently evaluated as 40 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1937 to May 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

Additional development of the claims on appeal is necessary 
so as to comply with the provisions of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005).  
The existing VA treatment records presently on file, from 
both the Biloxi and Mobile/Pensacola facilities, date no 
later than August 2004, and private treatment records from 
Providence Hospital-identified in a July 30, 2004 treatment 
record of Dr. D.P.-have not been requested.  38 C.F.R. 
§ 3.159(c)(1).  

The veteran's claims file was not available at the time of 
his most recent VA spine, general medical and neurologic 
examinations in October 2003, and the October 2003 reports of 
examinations are incomplete for rating each of the claims on 
appeal.  See 38 C.F.R. § 4.1 (2005); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Medical records not available at 
the time of the VA examination include private hospital and 
out-patient treatment records documenting multiple non-
service-connected disabilities.  Any VA examination of the 
veteran must include a review of his documented and complex 
clinical history, with a statement as to the severity of the 
service-connected disabilities under all applicable rating 
criteria, as well as a statement of any unemployability due 
solely to service-connected disability, apart from non-
service-connected disability or age.  

Rating criteria pertaining to the back disability were 
changed, effective September 26, 2003; however, the October 
2003 examinations did not identify findings sufficient to 
apply the new criteria.  

The Board also notes that inadequate adjudication was given 
to the claims on appeal.  The October 2003 VA neurologic 
report demonstrates impairment of the radial, ulnar and 
median nerves of the left arm, albeit without a statement of 
the etiology of the new median nerve finding.  Compounding 
the deficiency, the August 2004 statement of the case (SOC) 
and May 2005 supplemental statement of the case (SSOC) 
include consideration of only Diagnostic Code 8515 (median 
nerve), with no consideration of the historically applicable 
Diagnostic Codes 8512 (radicular nerve) and 8516 (ulnar 
nerve).  Furthermore, the May 2005 SSOC largely failed to 
identify, discuss, or otherwise consider the large amount of 
private treatment records received since the August 2004 SOC.  
Finally, the October 2003 neurologic reports include a 
statement that the veteran is unemployable, but fails to 
identify all of the veteran's current physical disabilities, 
and concludes that the issue of unemployability is, "moot" 
because of the veteran's advanced age-a factor not for 
consideration under VA law and regulations.  

After additional VA and private treatment records are 
obtained, more recent VA examinations are needed to identify 
symptoms of each of the veteran's service-connected 
disabilities, separate and apart from symptoms of non-
service-connected disorders, with a statement of 
employability which comports to the VA's criteria for a TDIU, 
as detailed below.  38 C.F.R. § 3.159(c)(4).  See also, 
Waddell v. Brown, 5 Vet. App. 454 (1993).  

The veteran should also be provided notice compliant with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
notice that he should submit any pertinent evidence in his 
possession.  This notice should also include an explanation 
of the information or evidence needed to establish a 
disability rating and effective date for the claims on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The RO/VBA AMC should send the 
veteran a notice letter which complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 and Dingess, to include notice 
that the veteran submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal. 

The RO/VBA AMC should ask the veteran to 
identify any additional private treatment 
providers, if not already on file, with 
authorizations, so that the VA may 
request copies of all such records.  

2.  The RO/VBA AMC should request copies 
of all available VA hospital or 
outpatient treatment records, if not 
already of record, dated from August 2004 
to the present, specifically from both 
the Biloxi and Mobile/Pensacola VA 
facilities.  

The RO/VBA AMC should also request copies 
of any available treatment records from 
Providence Hospital, dated from August 
2002 to the present.  

3.  Upon the completion of the above, the 
RO/VBA AMC should schedule the veteran 
for VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the service-connected low back 
disability and left arm disabilities.  
The complete claims file, to include a 
copy of this Remand, must be provided to 
each of the examiners prior to the 
examination, and each report must 
indicate that the medical records were 
available.  All indicated tests or 
studies should be completed.  

The examiner is requested to identify and 
list symptoms of the veteran's service-
connected lumbar spine and left arm 
disorder, including subjective complaints 
regarding each, and clinical findings 
attributable to each of the service-
connected disabilities, separate and 
apart from non-service-connected 
disability.

With regard to the spine, the examiner is 
requested to list and describe symptoms 
of service-connected lumbar spine 
disorder in terms of the criteria at 
38 C.F.R. § 4.71a, Diagnostic Codes 5242 
and 5243, with a statement as to whether 
or not the veteran has any resulting 
unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating 
episodes as defined by Note (1).  

The examiner is requested to list and 
describe symptoms of service-connected 
left arm wounds in terms of the criteria 
at 38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213, as well as 8512, 8515 and 
8516, with a statement as to the etiology 
and severity of the veteran's hand 
tremors.  

The examiner should review the above 
reports and assess the veteran's ability 
to secure or follow substantially gainful 
employment as a result of service-
connected disabilities, without regard to 
his age.  The examiner should provide a 
detailed opinion regarding the physical 
factors contributing to any such 
unemployability, including whether the 
veteran's service-connected disabilities 
alone preclude him from maintaining 
substantially gainful employment under 
the criteria at 38 C.F.R. §§ 3.341, 4.15, 
4.16, 4.19, with reference to the 
veteran's documented clinical history.  

The rationale for all opinions expressed 
should be provided with full and complete 
reference to the veteran's documented 
clinical history. 

4.  Thereafter, the RO/VBA AMC must 
review the claims file and undertake any 
other notice or development it determines 
to be required under the 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, or the 
precedential case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), or to 
assure compliance with this Board 
Remand.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO/VBA AMC should 
readjudicate the claims of entitlement to 
increased ratings and TDIU.  
Consideration must be given to the both 
the old and the revised criteria 
pertaining to the back disability.  If 
any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO/VBA AMC must issue a SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of all of the 
evidence and all applicable law and 
regulations pertinent to each of the 
claims on appeal.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

